      Case 1:19-cv-10078-VEC-KNF Document 19 Filed 06/29/20 Page 1 of 2

                   LEE LITIGATION GROUP, PLLC
                         148 West 24th Street, eighth Floor
                                 New York, NY 10011
                                   Tel: 212-465-1180
                                   Fax: 212-465-1181
                              info@leelitigation.com

WRITER’S DIRECT:      212-661-1008
                      anne@leelitigation.com
                                                                            June 29, 2020
Via ECF
The Honorable Valerie E. Caproni, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

               Re:    Veleva v. Tamburi Trattoria Ltd.
                      Case No. 19-cv-10078

Dear Judge Caproni:

       We are counsel to Plaintiff. We write in response to the Court’s Order to Show Cause at
Dkt. 18, and to respectfully request additional time to complete service of the Summons and
Amended Complaint on Defendants.

        Previously, following Plaintiff’s filing of the Amended Complaint, on April 14, 2020 the
Court accepted the filing nunc pro tunc, and ordered Plaintiff to serve Defendants promptly and
post proof of service on ECF (Dkt. 17). While we have, since the Court’s Order, attempted to
serve the Summons and Complaint (both on the Defendants through our process server and by
service on counsel to the Individual Defendant in a separate action), we have not been successful
as of this date to effectuate proper service. However, we expect service to be effectuated shortly.

        Due to the COVID-19 crisis, United Process Service (“United”), the service company we
use to effectuate service, had temporarily closed and halted all operations due to Governor
Cuomo’s Executive Orders suspending non-essential businesses. Although New York City has
recently qualified for Phase 2 reopening, we had followed up with United Process Service on June
19, and they confirmed that as of that date, they were still closed. United has informed us last
week that they have begun to reopen, as of the middle of last week, and that they are slowly
working through their service backlog. We have requested that they expedite service of the
Summons and Amended Complaint in the instant action in view of the delay due to their closure.

        In addition, we attempted to effectuate service by other means in view of United’s closure,
but to no avail. We had learned that the Individual Defendant is currently being sued for similar
FLSA and NYLL violations in connection with different restaurants that he owns in the action
Sahiti v. Tarentum Ltd., et al., 19-cv-7377 (AT), currently pending in this District. We attempted
to effectuate service by providing the Amended Complaint to Dunnington, Barthalow & Miller
LLP, but have been informed by Robert Sweatnick, Esq. that he is not authorized to accept service
on behalf of the Defendants in the instant action.
      Case 1:19-cv-10078-VEC-KNF Document 19 Filed 06/29/20 Page 2 of 2




        As a result, in light of the pandemic and service hold, and counsel’s refusal to accept
service, Plaintiff respectfully requests to extend the time by which Plaintiff has to serve the
Summons and the Complaint for 30 days to July 29, 2020. We apologize for any service delay
caused by the pandemic.

       We thank the Court for its time and consideration.


Respectfully submitted,

/s/ Anne Seelig
Anne Seelig, Esq.
